Citation Nr: 0306318	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  94-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a stomach disorder with 
diarrhea as secondary to service-connected residuals of a 
compression fracture at T5.

(The issues of entitlement to service connection for a right 
ankle disorder and entitlement to an evaluation in excess of 
10 percent for residuals of a compression fracture at T5 will 
be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran had active service from August 1961 to August 
1964, service with the North Carolina Army National Guard 
from December 1964 to December 1967 with active duty for 
training in July 1965 and July 1966.  The veteran had active 
service during Operation Desert Storm/Desert Shield from 
September 1990 to June 1991 and had additional active service 
from May to July 1993 and from October 1994 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating determinations of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied entitlement to the 
issues raised on appeal.

A hearing was held before the undersigned Member of the Board 
sitting in Washington, DC, in April 1998.  A transcript of 
this hearing testimony has been associated with the claims 
file

The case was previously before the Board in October 1998, 
when it was remanded for further development.  The case is 
now again before the Board for appellate adjudication.  
However, the Board finds that development is still required 
with respect to the issues of entitlement to service 
connection for a right ankle disorder and entitlement to a 
rating in excess of 10 percent for residuals of a compression 
fracture at T5.  As such, the Board is undertaking additional 
development with regard to these issues pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim for entitlement to service 
connection for a stomach disorder with diarrhea and has 
notified him of the information and evidence necessary to 
substantiate his claim

2.  A stomach disorder with diarrhea was first noted many 
years after the veteran's release from service and is not 
shown to be causally or etiologically related to his service-
connected residuals of a compression fracture at T5, or 
otherwise related to service or to any incident of service.


CONCLUSION OF LAW

A stomach disorder with diarrhea was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to both of the veteran's claims.  VA 
must notify the veteran of evidence and information necessary 
to substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this regard, the veteran was notified of 
the information necessary to substantiate his claim and 
whether he or VA bears the burden of producing or obtaining 
that evidence or information by means of the discussions in 
the September 1997 rating decision; the April 1999 and May 
2002 supplemental statements of the case; the October 1998 
Board remand; and March 2001 letter from the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available VA medical records and private medical records.  
Further, the veteran has been afforded a VA examination to 
address the nature and etiology of his physical disability.  
As such, the VA's duties under the VCAA have been satisfied.

Legal Criteria.  The applicable law provides that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, a 
disability which is proximately due to or a result of another 
disability for which service connection has been granted, 
shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a).  This regulation has been interpreted by 
the United States Court of Appeals for Veterans Claims 
(Court) to allow service connection for a disorder which is 
either caused or aggravated by a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, the 
Court held that when a disease or injury for which service 
connection has not been granted is aggravated by a service 
connected condition, the veteran shall only be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  At the outset, the Board notes that the 
veteran has been granted service connection for residuals of 
a compression fracture at T5, effective September 23, 1995.

The veteran contends that he has a stomach disorder with 
diarrhea as a result of neurological dysfunction incurred 
when he suffered an in-service parachute accident in 1965.  
The veteran concedes that no stomach disorder or other 
disability of the gastrointestinal system has ever been 
identified, despite various testing which has been completed 
over the years.  The Board notes that no complaints or 
diagnoses of gastrointestinal upset with diarrhea are 
recorded in the veteran's service medical records, although 
these records do reflect that the veteran was provided 
contemporaneous gastrointestinal testing at the time of his 
injury.

During the pendency of the appeal, the veteran submitted an 
excerpt from a medical journal which states that spinal cord 
compression could result in, among other things, 
incontinence.  However, that journal entry also specifically 
indicates that bowel and bladder function are impaired "only 
if coccygeal roots are involved."  In this regard, the Board 
notes that there is no evidence of record indicating that the 
veteran suffered neurological damage to the coccygeal roots.

At the time of an April 1997 VA examination, it was noted 
that the veteran's bowel sounds were within normal limits.  
There was no organomegaly, and stool was negative for blood.  
The examiner diagnosed the veteran with a history of 
diarrhea, not clinically significant.

Following the Board's October 1998 remand, the veteran was 
afforded an examination to address the etiology of any 
stomach disorder with diarrhea.  At the time of this 
examination, conducted in November 1998, the veteran reported 
that immediately following his in-service parachute injury in 
1965, he developed abdominal cramps.  He reported that he was 
hospitalized for twelve days, and had breathing trouble.  On 
objective examination, the veteran appeared well-developed 
and well-nourished.  His abdomen was non-distended.  The 
examiner opined that the veteran had some hyperreflexia in 
the legs consistent with a spinal cord injury.  He continued 
that, "It is possible that [the veteran] had a contusion of 
the thoracic spine cord.  Certainly, thoracic injury can give 
bowel and bladder disturbance and it possible that the bowel 
problem does relate to a T5 compression fracture."

Analysis.  The veteran contends that his stomach disorder 
with diarrhea has resulted from, or been aggravated by, his 
service-connected residuals of a compression fracture at T5.  
As set forth above, there is no evidence of a 
gastrointestinal disorder, to include diarrhea, in the 
veteran's service medical records.  Following service, there 
is no evidence that the veteran sought treatment for a 
stomach disorder with diarrhea until many years after 
service.  No medical evidence has been obtained which links 
the veteran's stomach disorder with diarrhea to any incident 
of the veteran's military service or to a service-connected 
disorder with any degree of medical certainty.

The Board recognizes that in November 1998, a physician 
opined that "thoracic injury can give bowel and bladder 
disturbance and it possible that the bowel problem does 
relate to a T5 compression fracture."  However, examination 
of 38 C.F.R. § 3.102 shows that VA recognizes a difference 
between the words "probability" and "possibility":

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and 
one within the range of probability as 
distinguished from pure speculation or 
remote possibility.

While the doctor's statement indicates that it is possible 
that the veteran's service-connected back disorder 
theoretically could have contributed to his stomach disorder 
with diarrhea, the doctor did not indicate that it was 
probable.  Thus, the statement does not raise a reasonable 
doubt in favor of the veteran's claims.

Likewise, no medical professional has indicated that the 
service-connected residuals of a compression fracture at T5 
have aggravated the veteran's stomach disorder with diarrhea.  
The record contains no competent evidence providing a basis 
for finding that any discrete degree of disability of the 
stomach is due to aggravation by the service-connected back 
disability.  Thus, there is no basis for a grant of service 
connection based on aggravation of a nonservice-connected 
condition pursuant to Allen v. Brown, 7 Vet. App. at 448.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for a stomach 
disorder with diarrhea either on a direct basis or as 
secondary to service-connected residuals of a compression 
fracture at T5.  As such, the claim must be denied.  In 
reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2001).


ORDER

Entitlement to service connection for a stomach disorder with 
diarrhea, claimed as secondary to residuals of a compression 
fracture at T5, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

